ORDER
PER CURIAM
The defendant, Dennis Nash, appeals the judgment and sentence entered by the Circuit Court of St. Francois County following his conviction by a jury of one count of first-degree arson, in violation of section 569.040 RSMo. (Supp. 2014), and one count of first-degree property damage, in violation of section 569.100.1 The trial court sentenced the defendant as a prior and persistent offender to 25 years of imprisonment for the arson and to a concurrent term of seven years for the property damage. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).

. All statutory references are to RSMo. (Supp. 2014).